


RECONSTITUTED SERVICING AGREEMENT

This Reconstituted Servicing Agreement (this “Agreement”) dated as of October 1,
2005, is by and among Greenwich Capital Financial Products, Inc. (“GCFP”),
Countrywide Home Loans, Inc. (“CHL”) and Countrywide Home Loans Servicing LP, as
servicer (the “Servicer” or “Countrywide Servicing”) and is acknowledged by
Wells Fargo Bank, N.A., as master servicer (the “Master Servicer”) and Deutsche
Bank National Trust Company, as trustee (the “Trustee”).

RECITALS

WHEREAS, GCFP has conveyed certain mortgage loans listed on Exhibit Two hereto
(the “Serviced Loans”) to Greenwich Capital Acceptance, Inc. (“GCA”), which in
turn has conveyed the Serviced Loans to the Trustee pursuant to a pooling and
servicing agreement dated as of October 1, 2005 (the “Pooling and Servicing
Agreement”), among GCFP, GCA, the Master Servicer and the Trustee;

WHEREAS, the Serviced Loans were serviced by CHL for GCFP pursuant to a Master
Mortgage Loan Purchase and Servicing Agreement, dated as of April 1, 2003, as
amended by that certain Amendment Number One, dated as of November 1, 2004 (the
“Servicing Agreement”), between GCFP and CHL, a copy of which is annexed hereto
as Exhibit Three;

WHEREAS, CHL has assigned its servicing rights under the Servicing Agreement
with respect to the Serviced Loans to Countrywide Servicing;

WHEREAS, GCFP desires that Countrywide Servicing continue to service the
Serviced Loans and Countrywide Servicing has agreed to do so, subject to the
rights of GCFP and the Master Servicer to terminate the rights and obligations
of Countrywide Servicing hereunder as set forth herein and to the other
conditions set forth herein;

WHEREAS, Section 24 of the Servicing Agreement provides that, subject to certain
conditions set forth therein, GCFP may assign the Servicing Agreement to any
person to whom any “Mortgage Loan” (as such term is defined in the Servicing
Agreement) is transferred pursuant to a sale or financing.  Without limiting the
foregoing, CHL has agreed, in Section 12 and Section 29 of the Servicing
Agreement, to enter into additional documents, instruments or agreements as may
be reasonably necessary in connection with any “Pass-Through Transfer” (as such
term is defined in the Servicing Agreement) contemplated by GCFP pursuant to the
Servicing Agreement;

WHEREAS, CHL, Countrywide Servicing and GCFP agree that this Agreement shall
constitute a “Reconstitution Agreement” (as such term is defined in the
Servicing Agreement) in connection with a Pass-Through Transfer that shall
govern the Serviced Loans for so long as such Serviced Loans remain subject to
the provisions of the Pooling and Servicing Agreement;

WHEREAS, the Master Servicer and any successor master servicer shall be
obligated, among other things, to supervise the servicing of the Serviced Loans
on behalf of the Trustee, and shall have the right to terminate the rights and
obligations of Countrywide Servicing upon the occurrence and continuance of an
Event of Default under this Agreement;

NOW, THEREFORE, in consideration of the mutual promises contained herein the
parties hereto agree as follows:

Definitions

Capitalized terms used and not defined in this Agreement (including Exhibit One
hereto) or in the Servicing Agreement shall have the meanings ascribed to them
in the Pooling and Servicing Agreement.

Servicing

Countrywide Servicing agrees, with respect to the servicing of the Serviced
Loans, to perform and observe the duties, responsibilities and obligations that
are to be performed and observed by the Seller (as such term is defined in the
Servicing Agreement) under the provisions of the Servicing Agreement, except as
otherwise provided herein and on Exhibit One hereto, and that the provisions of
the Servicing Agreement, as so modified, are and shall be a part of this
Agreement to the same extent as if set forth herein in full.

Trust Cut-off Date

The parties hereto acknowledge that by operation of Section 11.17 of the
Servicing Addendum to the Servicing Agreement (as modified by this Agreement)
the remittance on June 18, 2004 to be made to the Trust Fund is to include all
principal collections due after October 1, 2005 (the “Trust Cut-off Date”), plus
interest thereon at the weighted average Mortgage Interest Rate collected during
the immediately preceding Due Period, but exclusive of any portion thereof
allocable to a period prior to the Trust Cut-off Date, and taking into account
the adjustments specified in the first paragraph of Section 11.17 of the
Servicing Addendum to the Servicing Agreement.

Servicing Fee

The Servicing Fee Rate for the Serviced Loans shall be equal to 0.375% per annum
(the “Servicing Fee Rate”).  The Servicing Fee shall be payable monthly from the
interest portion (including recoveries with respect to interest from Liquidation
Proceeds and other proceeds, to the extent permitted by Section 11.05 of the
Servicing Addendum to the Servicing Agreement) of the related Monthly Payment
collected by the Servicer (or as otherwise provided under Section 11.05 of the
Servicing Addendum to the Servicing Agreement).

Recognition of the Master Servicer

1.

From and after the date hereof Countrywide Servicing, and any successor servicer
hereunder, shall be subject to the supervision of the Master Servicer, which
Master Servicer shall be obligated to enforce Countrywide Servicing’s obligation
to service the Serviced Loans in accordance with the provisions of this
Agreement.  Countrywide Servicing and CHL shall recognize the HarborView 2005-14
Trust Fund (the “Trust Fund”) as the owner of the Serviced Loans, and shall
recognize the Master Servicer, as the agent for the Trustee, and Countrywide
Servicing shall service the Serviced Loans for the Trust Fund (and the Master
Servicer, as the agent for the Trustee) as if the Trust Fund and Countrywide
Servicing had entered into a separate servicing agreement for the servicing of
the Serviced Loans in the form of the Servicing Agreement.  Pursuant to the
Pooling and Servicing Agreement, the Master Servicer shall have the same rights
(but not the obligations, except to the extent expressly set forth in the
Pooling and Servicing Agreement) as GCFP under the Servicing Agreement to
enforce the obligations of Countrywide Servicing and CHL, including, without
limitation, the enforcement of (i) the document delivery requirements set forth
in Section 6.03 of the Servicing Agreement and (ii) remedies with respect to
representations and warranties made by CHL in the Servicing Agreement, and shall
be entitled to enforce all of the obligations of Countrywide Servicing and CHL
thereunder insofar as they relate to the Mortgage Loans.  CHL and Countrywide
Servicing shall look solely to the Trust Fund for performance of any obligations
of GCFP insofar as they relate to the enforcement of the representations,
warranties and covenants with respect to the Mortgage Loans.  All references to
the Purchaser under the Servicing Agreement insofar as they relate to the
Mortgage Loans, shall be deemed to refer to the Trust Fund.  Neither CHL nor
GCFP shall amend or agree to amend, modify, waive, or otherwise alter any of the
terms or provisions of the Servicing Agreement which amendment, modification,
waiver or other alteration would in any way affect the Serviced Loans or CHL’s
performance under the Servicing Agreement with respect to the Serviced Loans
without the prior written consent of the Master Servicer and the Trustee.

2.

The Master Servicer shall be entitled to terminate the rights and obligations of
Countrywide Servicing under this Agreement, as provided in Section 14 (Default)
of the Servicing Agreement.  Notwithstanding anything herein to the contrary, in
no event shall the Master Servicer or the Trustee be required to assume any of
the obligations of GCFP under the Servicing Agreement; and in entering into this
Agreement, in connection with the performance by the Master Servicer of any
duties it may have hereunder, the parties and other signatories hereto agree
that the Master Servicer shall be entitled to all of the rights, protections and
limitations of liability, immunities and indemnities afforded to the Master
Servicer under the Pooling and Servicing Agreement.  Without limitation of the
foregoing, any provision of the Servicing Agreement requiring the Purchaser to
reimburse the Seller for any costs or expenses shall be satisfied by the
Seller’s reimbursement of such costs or expenses from the Custodial Account.  

Warranties

GCFP, CHL and Countrywide Servicing mutually warrant and represent that, with
respect to the Serviced Loans, the Servicing Agreement is in full force and
effect as of the date hereof and has not been amended or modified in any way
with respect to the Serviced Loans and no notice of termination has been given
thereunder.

Representations

Pursuant to Section 12 of the Servicing Agreement, CHL hereby represents and
warrants, for the benefit of GCFP, GCA, the Trustee and the Trust Fund, that (i)
the representations and warranties set forth in Section 7.01 of the Servicing
Agreement are true and correct as of October 31, 2005 as if such representations
and warranties were made on such date and (ii) the representations and
warranties set forth in Section 7.02 of the Servicing Agreement are true and
correct as of the Closing Date (as defined in the Servicing Agreement).  In
addition, Countrywide Servicing shall make the representations and warranties
listed on Exhibit Four hereto as of the Reconstitution Date.

CHL and Countrywide Servicing hereby acknowledge and agree that the remedies
available to the GCFP, GCA and the Trust Fund (including the Trustee acting on
the Trust Fund’s behalf) in connection with any breach of the representations
and warranties made by CHL or Countrywide Servicing set forth above that
materially and adversely affects the value of that Mortgage Loan and the
interests of the Certificateholders in such Mortgage Loan shall be as set forth
in Subsection 7.03 of the Servicing Agreement as if they were set forth herein
(including without limitation the repurchase and indemnity obligations set forth
therein).  Such enforcement of a right or remedy by the Trustee shall have the
same force and effect as if the right or remedy had been enforced or exercised
by GCFP directly.

Assignment

CHL and Countrywide Servicing hereby acknowledge that the rights of GCFP under
the Servicing Agreement as amended by this Agreement will be assigned to GCA
under a Mortgage Loan Servicing Agreement and by GCA to the Trust Fund under the
Pooling and Servicing Agreement and agree that the Mortgage Loan Servicing
Agreement and the Pooling and Servicing Agreement will each be a valid
assignment and assumption agreement or other assignment document and will
constitute a valid assignment and assumption of the rights of GCFP under the
Servicing Agreement to GCA and the Trustee, on behalf of the Trust Fund, as
applicable.  In addition, the Trust Fund will make a REMIC election.  CHL and
Countrywide Servicing hereby consent to such assignment and assumption and
acknowledge the Trust Fund’s REMIC election.  

Notices

1.

All notices, consents, certificates or reports (collectively, “Written
Information”) required to be delivered to the Master Servicer under the
Servicing Agreement and under this Agreement shall be delivered to the Master
Servicer at the following address:

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, Maryland 21046

Attention:  Corporate Trust Group, HarborView 2005-14

(or in the case of overnight deliveries,

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone:  (410) 884-2000

Facsimile:   (410) 715-2380

2.

All amounts required to be remitted or distributed by CHL or Countrywide
Servicing, as applicable, to the Master Servicer under the Servicing Agreement
and under this Agreement shall be on a scheduled/scheduled basis and shall be
made to the following wire account:

Wells Fargo Bank, N.A.

ABA#:  121-000-248

Account Name:  SAS CLEARING

Account Number:  3970771416

For further credit to:  HarborView 2005-14, Account #17200200

3.

All Written Information required to be delivered to the Trustee under the
Servicing Agreement and under this Agreement shall be delivered to the Trustee
at the following address:

Deutsche Bank National Trust Company




1761 East St. Andrew Place

Santa Ana, CA 92705

Attention: HarborView 2005-14 (GC0514)

Telephone:  (714) 247-6000

Facsimile:   (714) 247-6329




4.

All Written Information required to be delivered to GCFP under the Servicing
Agreement and under this Agreement shall be delivered to GCFP at the following
address:

Greenwich Capital Financial Products, Inc.




600 Steamboat Road

Greenwich, Connecticut 06830

Attention: Legal Department (HarborView 2005-14)

Telephone:  (203) 625-6072

Facsimile:   (203) 618-2163

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original, but all of which counterparts
shall together constitute but one and the same instrument.

Reconstitution

CHL, Countrywide Servicing and GCFP agree that this Agreement is a
Reconstitution Agreement executed in connection with a Pass-Through Transfer and
that the date hereof is the Reconstitution Date.

Limited Role of the Trustee

The Trustee shall have no obligations or duties under this Agreement except as
expressly set forth herein.  No implied duties on the part of the Trustee shall
be read into this Agreement.  Nothing herein shall be construed to be an
assumption by the Trustee of any duties or obligations of any party to this
Agreement or the Servicing Agreement, the duties of the Trustee being solely
those set forth in the Pooling and Servicing Agreement.  The Trustee is entering
into this Agreement solely in its capacity as Trustee under the Pooling and
Servicing Agreement and not individually, and there shall be no recourse against
the Trustee in its individual capacity hereunder or for the payment of any
obligations of the Trust or the Trust Fund.




--------------------------------------------------------------------------------

Executed as of the day and year first above written.

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.




By: /s/ Shakti Radhakishun

Name: Shakti Radhakishun

Title: Senior Vice President

COUNTRYWIDE HOME LOANS, INC.










By: /s/ Darren Bigby

Name: Darren Bigby

Title: Sr. Vice President










COUNTRYWIDE HOME LOANS
SERVICING LP,
By Countrywide GP, Inc., its General Partner










By: /s/ Darren Bigby

Name: Darren Bigby

Title: Sr. Vice President










Acknowledged By




DEUTSCHE BANK NATIONAL TRUST COMPANY,
not in its individual capacity, but solely as Trustee
under the Pooling and Servicing Agreement

By:  /s/ Marion Hogan
Name: Marion Hogan
Title: Associate

By:  /s/Brent Hoyler
Name: Brent Hoyler
Title: Associate

Acknowledged By




WELLS FARGO BANK, N.A.,
as Master Servicer



By:  /s/ Graham Oglesby
Name: Graham Oglesby
Title: Assistant Vice President




--------------------------------------------------------------------------------

EXHIBIT ONE




Modifications to the Servicing Agreement







1.

The definition of “Business Day” in Section 1 is hereby amended in its entirety
to read as follows:

Business Day:  Any day other than a Saturday or Sunday, or a day on which banks
and savings and loan institutions in the State of Ohio, the State of Maryland,
the State of Minnesota, the State of California, the State of Texas or the State
of New York are authorized or obligated by law or executive order to be closed.




2.

The definition of “Eligible Account” in Section 1 is hereby amended in its
entirety to be as defined in the Pooling and Servicing Agreement.

3.

The definition of “Mortgage Interest Rate” in Section 1 is hereby amended by
adding the phrase “net of any Relief Act Reduction” to the end of such
definition.

4.

The definition of “Opinion of Counsel” in Section 1 is hereby amended in its
entirety to read as follows:

Opinion of Counsel:  A written opinion of counsel, who may be an employee of
Countrywide, that is reasonably acceptable to the Master Servicer provided that
any Opinion of Counsel relating to (a) qualification of the Mortgage Loans in a
REMIC or (b) compliance with the REMIC Provisions, must be an opinion of counsel
reasonably acceptable to the Trustee, the Master Servicer and GCFP who (i) is in
fact independent of Countrywide and any master servicer of the Mortgage Loans,
(ii) does not have any material direct or indirect financial interest in
Countrywide or any master servicer of the Mortgage Loans or in any affiliate of
any such entity and (iii) is not connected with Countrywide or any master
servicer of the Mortgage Loans as an officer, employee, director or person
performing similar functions.

5.

A new definition of “Rating Agency” is hereby added to Section 1 immediately
following the definition of “Qualified Substitute Mortgage Loan” to read as
follows:

Rating Agency:  Any nationally recognized statistical rating agency rating the
securities issued in a mortgage securitization as a result of a Pass-Through
Transfer.

6.

A new definition of “Relief Act Reduction” is hereby added to Section 1
immediately following the definition of “Refinanced Mortgage Loan” to read as
follows:

Relief Act Reduction:  With respect to any Mortgage Loan as to which there has
been a reduction in the amount of the interest collectible thereon as a result
of the application of the Servicemembers Civil Relief Act, or any similar state
law, any amount by which interest collectible on such Mortgage Loan for the Due
Date in the related Due Period is less than the interest accrued thereon for the
applicable one-month period at the Mortgage Interest Rate without giving effect
to such reduction.

7.

A new definition of “REMIC Provisions” is hereby added to Section 1 immediately
following the definition of “REMIC” to read as follows:

REMIC Provisions:  Provisions of the federal income tax law relating to real
estate mortgage investment conduits which appear at Section 860A through 860G of
Subchapter M of Chapter 1 of the Code, and related provisions, and regulations
and rulings promulgated thereunder, as the foregoing may be in effect from time
to time.

8.

The definition of “Remittance Date” is amended and restated to read as follows:

Remittance Date:  The 18th calendar day of any month or, if such 18th day is not
a Business Day, the Business Day immediately preceding such 18th day.

9.

A new definition of “Sarbanes Certifying Party” is added to Section 1
immediately before the definition of “Seller” to read as follows:

Sarbanes Certifying Party:  A Person who provides a certification required under
the Sarbanes-Oxley Act of 2002 on behalf of the Trust Fund.

10.

Reserved.

11.

Subsection 7.03 (Remedies for Breach of Representations and Warranties) is
hereby amended as follows:

(i)

by adding the words “(from its own funds)” to the first sentence of the fifth
paragraph after the word “indemnify;”

(ii)

by replacing the words “the Purchaser and hold it” at the beginning of the
second line of the fifth paragraph with “GCFP, the Depositor, the Trustee and
the Trust Fund and hold each of them;”

(iii)

by replacing each of the references to “the Purchaser” in the last sentence of
the fifth paragraph with “GCFP, the Depositor, the Trustee and the Trust Fund;”
and

(iv)

by replacing each of the references to “the Purchaser” in the sixth paragraph of
Section 7.03 with “GCFP, the Depositor, the Master Servicer or the Trustee.”

12.

Subsection 7.04 (Reserved) is hereby titled “Credit Reporting” and amended as
follows:  The Servicer will fully furnish in accordance with the Fair Credit
Reporting Act and its implementing regulations, accurate and complete
information (i.e., favorable and unfavorable) on its borrower credit files to
Equifax, Experian and Trans Union Credit Information Company, on a monthly
basis.

13.

Subsection 13.01 (Additional Indemnification by the Seller; Third Party Claims)
is hereby amended:

(i)

 by replacing each of the two references to “the Purchaser” in the first
sentence with “the Trust Fund, the Trustee and the Depositor;”

(ii)

by replacing the first and third reference to “the Purchaser” in the second
sentence with “the Trust Fund;”

(iii)

by replacing the second reference to “the Purchaser” in the second sentence with
“the Trustee;”

(iv)

by replacing the reference to “the Purchaser” in the fourth sentence with “the
Trust Fund, the Trustee and the Depositor;” and

(v)

by replacing the reference to “the Purchaser” in the last sentence with “the
Trust Fund.”

14.

Subsection 13.04 (Seller Not to Resign) is hereby amended as follows:

(i)

by replacing the reference to “the Purchaser” in the second line with “the
Master Servicer (and with prior written notice of such assignment or resignation
to the Trustee);”

(ii)

by replacing the first reference to “the Purchaser” in the second sentence with
“the Master Servicer and the Trustee;” and

(iii)

by replacing the second reference to “the Purchaser” in the second sentence with
“the Master Servicer.”

15.

Subsection 13.05 (No Transfer of Servicing) is hereby amended by replacing the
words “prior written approval of the Purchaser” with “the prior written consent
of the Master Servicer (with notice to the Trustee), which consent shall not be
unreasonably withheld” in the second sentence of the paragraph.

16.

Subsection 14.01 (Events of Default) is hereby amended as follows:

(i)

by replacing each reference to “the Purchaser” with “the Master Servicer;”

(ii)

by amending and restating clause (i) of Section 14.01 to read as follows:

(i) any failure of the Servicer to remit to the Master Servicer any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of one (1) Business Day after the date upon which such payment was
required to be made; or

(iii)

by adding the words “subject to clause (ix) of this Subsection 14.01,” at the
beginning of clause (ii);

(iv)

by replacing in clause (ix) the words “Sections 11.25 and 11.26 of the Servicing
Addendum, which failure continues unremedied for a period of thirty (30) days”
with the words “Sections 11.25 or 11.26 of the Servicing Addendum, which failure
continues unremedied for a period of fifteen (15) days;” and

(v)

by adding the words “within the applicable cure period” after the word
“remedied” in the beginning of the last paragraph.

17.

Subsection 14.02 (Waiver of Defaults) is hereby amended by replacing the
reference to “The Purchaser” with “The Master Servicer.”

18.

Section 15.01 (Termination) is hereby deleted in its entirety and replaced by
the following:

Section 15.01  Termination

The respective obligations and responsibilities of the Servicer shall terminate
upon the: (i) the later of the final payment or other liquidation (or any
advance with respect thereto) of the last Mortgage Loan or the disposition of
all REO Property and the remittance of all funds due hereunder; or (ii) by
mutual consent of the Servicer and the Master Servicer in writing.

19.

Section 16 (Successor to the Seller) is hereby amended as follows:

(i)

by replacing the words “Prior to” with “Upon” at the beginning of the first
sentence of the first paragraph;

(ii)

by replacing the reference to “Section 15.01(ii) or 15.02” with “Subsection
14.01 or Section 15” in the second line of the first paragraph;

(iii)

by adding the words “, in accordance with the Pooling and Servicing Agreement,”
after the word “shall” in the second line of the first paragraph;

(iv)

by adding the following new sentence immediately after the first sentence of the
first paragraph to read as follows:

Any successor to the Servicer shall be a FHLMC- or FNMA-approved servicer and
shall be subject to the approval of each Rating Agency, as evidenced by a letter
from each such Rating Agency delivered to the Master Servicer and the Trustee
that the transfer of servicing will not result in a qualification, withdrawal or
downgrade of the then-current rating of any of the Certificates.

(v)

by adding the following proviso at the end of the second sentence of the first
paragraph immediately before the period to read as follows:

; provided, however, that no such compensation shall be in excess of that
permitted the Servicer under this Agreement.

(vi)

by replacing the reference to “the Purchaser” in the second line of the second
paragraph with “the Trustee and the Master Servicer;” and

(vii)

by adding the following new paragraph as the fifth paragraph to read as follows:

Except as otherwise provided in this Section 16, all reasonable costs and
expenses incurred in connection with any transfer of servicing hereunder (as a
result of termination for cause under Subsection 14.01 or resignation of the
Servicer), including, without limitation, the costs and expenses of the Master
Servicer or any other Person in appointing a successor servicer, or of the
Master Servicer in assuming the responsibilities of the Servicer hereunder, or
of transferring the Servicing Files and the other necessary data, including the
completion, correction or manipulation of such servicing data as may be required
to correct any errors or insufficiencies in the servicing data, to the successor
servicer shall be paid by the terminated or resigning Servicer from its own
funds without reimbursement.  Notwithstanding any of the foregoing, all
reasonable costs and expenses incurred in connection with any transfer of
servicing pursuant to Subsection 15.02 shall be paid by the Trust Fund.

20.

Section 24 (Successors and Assigns) is hereby amended by replacing the words
“the consent of the Purchaser” at the end of the second sentence with “the prior
written consent of Greenwich Capital Acceptance, Inc., the Master Servicer, the
Trustee and each Rating Agency.”

21.

A new Section 35 (Amendment) is hereby added to the Servicing Agreement to read
as follows:

SECTION 35.  Amendment.  This Agreement may be amended only by written agreement
signed by the Servicer, Greenwich Capital Acceptance, Inc., the Master Servicer
and the Trustee.  The party requesting such amendment shall, at its own expense,
provide the Greenwich Capital Acceptance, Inc., the Master Servicer and the
Trustee with an Opinion of Counsel that (i) such amendment is permitted under
the terms of this Agreement, (ii) the Servicer has complied with all applicable
requirements of this Agreement, and (iii) such Amendment will not materially
adversely affect the interest of the Certificateholders in the Serviced Mortgage
Loans.

22.

A new Section 36 (Intended Third Party Beneficiaries) is hereby added to the
Servicing Agreement to read as follows:

SECTION 36.  Intended Third Party Beneficiaries.  Notwithstanding any provision
herein to the contrary, the parties to this Agreement agree that it is
appropriate, in furtherance of the intent of such parties as set forth herein,
that the Trustee and the Master Servicer each receive the benefit of the
provisions of this Agreement as intended third party beneficiaries of this
Agreement to the extent of such provisions.  The Servicer shall have the same
obligations to the Trustee and the Master Servicer as if the Trustee and the
Master Servicer each were a party to this Agreement, and the Trustee and the
Master Servicer each shall have the same rights and remedies to enforce the
provisions of this Agreement as if it were a party to this Agreement.  The
Servicer shall only take directions from the Master Servicer (if direction by
the Master Servicer is required under this Agreement) unless otherwise directed
by this Agreement.  Notwithstanding the foregoing, all rights and obligations of
the Master Servicer and the Trustee hereunder (other than the right to
indemnification and the indemnification obligations, as applicable) shall
terminate upon termination of the Trust Fund pursuant to the Pooling and
Servicing Agreement.

23.

Section 11.01 of the Servicing Addendum (Seller to Act as Servicer) is hereby
amended as follows:

(i)

by adding the following proviso at the end of the first paragraph to read as
follows:

provided, however, that the Servicer shall not knowingly or intentionally take
any action, or fail to take (or fail to cause to be taken) any action reasonably
within its control and the scope of duties more specifically set forth herein,
that, under the REMIC Provisions, if taken or not taken, as the case may be,
would cause any REMIC created under the Pooling and Servicing Agreement to fail
to qualify as a REMIC or result in the imposition of a tax upon the Trust
(including but not limited to the tax on prohibited transactions as defined in
Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth
in Section 860G(d) of the Code) unless the Servicer has received an Opinion of
Counsel (but not at the expense of the Servicer) to the effect that the
contemplated action will not cause any REMIC created under the Pooling and
Servicing Agreement to fail to qualify as a REMIC or result in the imposition of
a tax upon any such REMIC created thereunder.  

(ii)

by adding the following additional proviso at the end of the first sentence of
the second paragraph to read as follows:

; provided, further, no such modification shall be permitted unless the Servicer
shall have provided to the Master Servicer and the Trustee an Opinion of Counsel
in writing to the effect that such modification, waiver or amendment would not
cause an Adverse REMIC Event (as defined in the Pooling and Servicing
Agreement).  The costs of obtaining such Opinion of Counsel shall be a
reimbursable expense to the Servicer to be withdrawn from the Custodial Account
pursuant to Section 11.05.  Promptly after the execution of any modification of
any Mortgage Loan, the Servicer shall deliver to the Trustee the originals of
(and forward to the Master Servicer copies of) any documents evidencing such
modification.

24.

Section 11.04 of the Servicing Addendum (Establishment of Custodial Accounts;
Deposits in Custodial Accounts) is hereby amended by adding the words “,
entitled ‘in trust for the Trustee of the HarborView 2005-14 Trust Fund’” at the
end of the first sentence of the first paragraph.

25.

Section 11.05 of the Servicing Addendum (Permitted Withdrawals From the
Custodial Account) is hereby amended by adding a new subclause (ix) to read as
follows:

(ix)  to reimburse itself for unreimbursed Servicing Advances to the extent that
such amounts are nonrecoverable by the Servicer pursuant to subclause
(iii) above;

26.

Section 11.06 of the Servicing Addendum (Establishment of Escrow Accounts;
Deposits in Escrow Accounts) is hereby amended by adding the words “, entitled
“in trust for the Trustee of the HarborView 2005-14 Trust Fund” at the end of
the first sentence of the first paragraph.

27.

Section 11.17 of the Servicing Addendum (Distributions) is hereby amended by
deleting the words “the second Business Day following” in the second and third
sentences of the second paragraph.

28.

Section 11.18 of the Servicing Addendum (Statements to the Purchaser) is hereby
amended by deleting the first sentence in its entirety and replacing it with the
following:

Not later than the tenth calendar day of each month (or if such calendar day is
not a Business Day, the immediately succeeding Business Day), the Servicer shall
furnish to the Master Servicer the information shown in Exhibit 11, including
but not limited to (i) a monthly remittance advice in written or electronic
format (or in such other format mutually agreed to between the Servicer and the
Master Servicer) relating to the period ending on the last day of the preceding
calendar month in such form mutually agreed to in writing between the Servicer
and the Master Servicer and (ii) all such information required pursuant to
clause (i) above on a magnetic tape or other similar media reasonably acceptable
to the Master Servicer.  In addition, no later than the close of business New
York time on the fifth Business Day prior to such Distribution Date, the
Servicer shall deliver or cause to be delivered to the Master Servicer in
addition to the information provided in Exhibit 11, such other loan-level
information reasonably available to it with respect to the Mortgage Loans as the
Master Servicer may reasonably require to perform the calculations necessary to
make the distributions contemplated by Section 5.01 of the Pooling and Servicing
Agreement.

29.

Section 11.25 of the Servicing Addendum (Statement as to Compliance) is hereby
amended as follows:

(i)

by replacing in its entirety subparagraph (a) with the following:

(a)

The Seller will deliver to the Master Servicer, the Trustee and the Sarbanes
Certifying Party on or before March 15, 2006 and each year thereafter, an
Officer’s Certificate (the “Annual Statement of Compliance”) stating that (i) a
review of the activities of the Seller during the preceding calendar year and of
performance under this Agreement has been made under such officer’s supervision
and (ii) to the best of such officers’ knowledge, based on such review, the
Seller has fulfilled all of its obligations under this Agreement throughout such
year, or, if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer and the nature and status
thereof.

(ii)

by replacing the words “March 1” with the words “March 15, beginning with March
15, 2006” in subparagraph (b);

30.

Section 11.26 of the Servicing Addendum (Independent Public Accountants’
Servicing Report) is hereby amended in its entirety by the following:

On or before March 15, 2006 and each year thereafter, the Servicer at its
expense shall cause a firm of independent public accountants which is a member
of the American Institute of Certified Public Accountants to furnish a statement
(the “Annual Independent Public Accountant’s Servicing Report “) to the Master
Servicer and the Trustee to the effect that such firm has examined certain
documents and records relating to the servicing of mortgage loans by the Seller
generally that include a sampling of the Mortgage Loans, the provisions of
Article II and Article IV have been complied with and, on the basis of such an
examination conducted substantially in accordance with the Uniform Single
Attestation Program for Mortgage Bankers, such servicing has been conducted in
compliance with this Agreement, except for (i) such exceptions as such firm
shall believe to be immaterial, and (ii) such other exceptions as shall be set
forth in such statement.




31.

Exhibit 13 of the Servicing Agreement is hereby amended in its entirety as
follows:

EXHIBIT 13

FORM OF BACK-UP CERTIFICATION

I, [identify the certifying individual], certify to the Sarbanes Certifying
Party, and its respective officers, directors, agents and affiliates, and with
the knowledge and intent that they will rely upon this certification, that:

1.

Based on my knowledge, the information in the Annual Statement of Compliance,
the Annual Independent Public Accountant’s Servicing Report and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans submitted to the Master Servicer taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in light of the circumstances under
which such statements were made, not misleading as of the last day of the period
covered by such statements or reports;

2.

Based on my knowledge, the servicing information required to be provided to the
Master Servicer by the Servicer under the Servicing Agreement has been provided
to the Master Servicer by the Servicer;

3.

I am responsible for reviewing the activities performed by the Servicer under
the Servicing Agreement and based upon my knowledge and the annual compliance
review required by the Servicing Agreement, and except as disclosed in the
Annual Statement of Compliance or the Annual Independent Public Accountant’s
Servicing Report submitted to the Master Servicer, the Servicer has, as of the
last day of the period covered by the Annual Statement of Compliance fulfilled
its obligations under the Servicing Agreement; and




4.

The Annual Statement of Compliance discloses all significant deficiencies
relating to the Servicer’s compliance with the minimum servicing standards based
upon the Annual Independent Public Accountant’s Servicing Report provided as a
result of a review conducted in compliance with the Uniform Single Attestation
Program for Mortgage Bankers or similar standard as set forth in the Servicing
Agreement.




Capitalized terms used but not defined herein have the meanings ascribed to them
in the Master Mortgage Loan Purchase and Servicing Agreement  dated as of April
1, 2003, as amended by that certain Amendment Number One, dated as of November
1, 2004, (the “MLPSA”), between Countrywide Home Loans, Inc. and Greenwich
Capital Financial Products, Inc., as amended and as reconstituted pursuant to a
Reconstituted Servicing Agreement dated as of October 1, 2005 among Greenwich
Capital Financial Products, Inc., Countrywide Home Loans, Inc. and Countrywide
Servicing LP (together with the MLPSA, the “Servicing Agreement”).

                                                              

By:                                                          

Name:  
Title:  
Date:










--------------------------------------------------------------------------------




EXHIBIT TWO




List of Mortgage Loans




On File with McKee Nelson




--------------------------------------------------------------------------------

EXHIBIT THREE




Servicing Agreement







On File with McKee Nelson

--------------------------------------------------------------------------------

EXHIBIT FOUR




Representations and Warranties




Countrywide Servicing, as Servicer, represents, warrants and covenants to GCFP,
GCA and the Trustee as of the Reconstitution Date that:

(i)

The Servicer is a limited partnership, duly organized, validly existing and in
good standing under the laws of the State of Texas and is duly authorized and
qualified to transact any and all business contemplated by this Agreement to be
conducted by the Servicer in any state in which a Mortgaged Property related to
a Mortgage Loan is located or is otherwise not required under applicable law to
effect such qualification and no demand for such qualification has been made
upon the Servicer by any state having jurisdiction and, in any event, is in
compliance with the doing business laws of any such State, to the extent
necessary to ensure its ability to enforce each Mortgage Loan serviced and to
service the Mortgage Loans in accordance with the terms of this Agreement;

(ii)

The Servicer has the full power and authority to service each Mortgage Loan
which the Servicer is required to service hereunder, and to execute, deliver and
perform, and to enter into and consummate the transactions contemplated by this
Agreement and has duly authorized by all necessary action on the part of the
Servicer the execution, delivery and performance of this Agreement; and this
Agreement, assuming the due authorization, execution and delivery thereof by the
other parties thereto, constitutes a legal, valid and binding obligation of the
Servicer, enforceable against the Servicer in accordance with its terms, except
to the extent that (a) the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, receivership and other similar laws
relating to creditors’ rights generally and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought;

(iii)

The execution and delivery of this Agreement by the Servicer, the servicing of
the Mortgage Loans by the Servicer hereunder, the consummation by the Servicer
of any other of the transactions herein contemplated, and the fulfillment of or
compliance with the terms hereof are in the ordinary course of business of the
Servicer and will not (A) result in a breach of any term, condition or provision
of the organizational documents of the Servicer or (B) conflict with, result in
a breach, violation or acceleration of, or result in a default under, the terms
of any other material agreement or instrument to which the Servicer is a party
or by which it may be bound, or any statute, order or regulation applicable to
the Servicer of any court, regulatory body, administrative agency or
governmental body having jurisdiction over the Servicer; and the Servicer is not
a party to, bound by, or in breach or violation of any indenture or other
agreement or instrument, or subject to or in violation of any statute, order or
regulation of any court, regulatory body, administrative agency or governmental
body having jurisdiction over it, which materially and adversely affects or, to
the Servicer’s knowledge, would in the future materially and adversely affect,
(x) the ability of the Servicer to perform its obligations under this Agreement
or (y) the business, operations, financial condition, properties or assets of
the Servicer taken as a whole;

(iv)

The Servicer is an approved seller/servicer for Fannie Mae and an approved
servicer for Freddie Mac in good standing and is a HUD-approved non-supervised
mortgagee pursuant to Section 203 and Section 211 of the National Housing Act,
and no event has occurred, including but not limited to a change in insurance
coverage, that would make the Servicer unable to comply with HUD, Fannie Mae or
Freddie Mac eligibility requirements or which would require notification to any
of HUD, Fannie Mae or Freddie Mac;

(v)

No action, suit, proceeding, investigation or litigation is pending or, to the
best knowledge of the Servicer, threatened against the Servicer that would
materially and adversely affect the execution, delivery or enforceability of
this Agreement or the ability of the Servicer to service the Mortgage Loans or
to perform any of its other obligations hereunder in accordance with the terms
hereof; and

(vi)

No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Servicer
of, or compliance by the Servicer with, this Agreement or the consummation by
the Servicer of the transactions contemplated by this Agreement, except for such
consents, approvals, authorizations or orders, if any, that have been obtained
prior to the date of this Agreement.

(vii)

The Servicer does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

(viii)

No written statement, report or other document prepared and furnished or to be
prepared and furnished by the Servicer pursuant to this Agreement or in
connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements contained therein not misleading; and

(ix)

The Servicer is a member of MERS in good standing, and will comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the MERS Mortgage Loans for as long as such Mortgage Loans are
registered with MERS.